In Habeas Corpus. Sua sponte, writ allowed and post-release sanctions stayed. Allowing writ means that a return is ordered. See Reed v. Kinkela (1998), 84 Ohio St.3d 1427, 702 N.E.2d 903. Respondents are ordered to file a return of writ within twenty days of service of the petition, and petitioner may file a response within ten days after the return. Petitioner’s physical presence before the court is not required. Id.
IT IS FURTHER ORDERED that this cause be sua sponte held for the decision in 99-1419, Woods v. Telb, Lucas App. No. L-99-1083.
F.E. Sweeney, J., dissents and would dismiss the cause.